DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Claim Objections
Claim 15 is objected to because of the following informalities: 
Regarding Claim 15, Ln 2, the limitation “is carried out from”.  Examiner suggests “is carried out using”. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11: 
Ln 5, the limitation “a value of a speed change of the motors” is indefinite for failing to particularly point out and distinctly claim whether the limitation refers to an acceleration curve, a discrete rotational speed or another speed value (Examiner notes that the limitation has been interpreted to mean any change in speed of the motor, in order to examine the claims and advance prosecution); 
Ln 7, the limitation “a progression of speed changes” is indefinite for failing to particularly point out and distinctly claim what is meant by “a progression of speed changes”, whether a difference in the speeds of subsequent motor or motors of a multiple roll mill, a change in the speed of one motor, the changes in the speeds of more than one motor of a multiple roll mill or another set of speed changes (Examiner notes that the limitation has been interpreted to mean changes in the speed or speeds of one or more motor in rolls of a multiple roll mill, in order to examine the claims and advance prosecution). 
Regarding Claim 13, Ln 2-3, the limitation “the start time or the end time and a rate of change” is indefinite for failing to particularly point out and distinctly claim how the various limitations are to be combined, whether “the start time and a rate of change or the end time and a rate of change” or “the start time alone or the end time and a rate of change”.  Examiner notes that the limitation has been interpreted to mean “the start time and a rate of change or the end time and a rate of change”, in order to examine the claims and advance prosecution. 
Regarding Claim 14, Ln 1-2, the limitation “an evaluation of a wall thickness curve” is indefinite for failing to particularly point out and distinctly claim what is meant by “an evaluation of a wall thickness curve”, whether a plot, either literal or hypothetical, of the physical measure or measures of the tube wall or the physical curvature of the tube wall.  Examiner notes that the limitation has been interpreted to mean a plot, either literal or hypothetical, of the physical measure or measures of the tube wall, in order to examine the claims and advance prosecution. 
Regarding Claim 15, Ln 1-2, the limitation “an evaluation of the wall thickness curve” is indefinite for failing to particularly point out and distinctly claim what is meant by “an evaluation of the wall thickness curve”, whether a plot, either literal or hypothetical, of the physical measure or measures of the tube wall or the physical curvature of the tube wall.  Examiner notes that the limitation has been interpreted to mean a plot, either literal or hypothetical, of the physical measure or measures of the tube wall, in order to examine the claims and advance prosecution. 
Regarding Claim 17, Ln 1-2, the limitation “wall thickness curves” is indefinite for failing to particularly point out and distinctly claim what is meant by “wall thickness curves”, whether plots, either literal or hypothetical, of the physical measure or measures of the tube wall or the physical curvatures of the tube walls.  Examiner notes that the limitation has been interpreted to mean plots, either literal or hypothetical, of the physical measure or measures of the tube walls, in order to examine the claims and advance prosecution. 
Regarding Claim 18:
Ln 5, the limitation “the tube end control” lacks antecedent basis in the claims; 
Ln 5, the limitation “the tube end control” is indefinite for failing to particularly point out and distinctly claim whether “the tube end control” is a new limitation or not in view of the previously recited “a method for controlling a stretch-reducing mill in which tube ends of stretched tubes are optimized” in Claim 11, Ln 2 (emphasis added by Examiner) (Examiner notes that the limitation has been interpreted to the result of tube end optimization, as previously recited in Claim 1, Ln 2, in order to examine the claims and advance prosecution); 
Ln 5-6, the limitation “the measurement of the incoming shell wall thickness” lacks antecedent basis in the claims. 
Regarding Claim 19, Ln 1, the limitation “wall thickness curves” is indefinite for failing to particularly point out and distinctly claim what is meant by “wall thickness curves”, whether plots, either literal or hypothetical, of the physical measure or measures of the tube wall or the physical curvatures of the tube walls.  Examiner notes that the limitation has been interpreted to mean plots, either literal or hypothetical, of the physical measure or measures of the tube walls, in order to examine the claims and advance prosecution. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 14-16, 18, 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Pehle, et alia (DE 1020 1717), hereinafter Pehle (‘1717). 
Regarding Claim 11, Pehle (‘1717) discloses a method for controlling a stretch-reducing mill (Para [0001], Ln 1 & Para [0002], Ln 1) in which tube ends of stretched tubes are optimized (Para [0003], Ln 1-2 discloses controlling the tube, thus the ends of the tube are also controlled) by controlling motors of the stretch­reducing mill (Para [0019, Ln 1-5), comprising: 
measuring outlet-side wall thicknesses of the stretched tubes (Para [0025], Ln 8-9); and automatically adjusting a value of a speed change of the motors based on a tube wall thickness profile (Para [0022], Ln 1-2), 
where a progression of speed changes over time (Para [0022], Ln 1) of individual ones or all of the motors (Para [0022], Ln 4-5) is automatically adjusted (Para [0022], Ln 6) based on the measured wall thicknesses (Para [0022], Ln 1-2). 
Examiner notes the line numbers cited apply to the English translation only. 
Examiner notes that the limitation “outlet-side wall” has been interpreted to mean the end of the tube first leaving the roll, in order to examine the claims and advance prosecution. 
Regarding Claim 14, Pehle (‘1717) discloses all aspects of the claimed invention, as stated above.  Pehle (‘1717) further discloses an evaluation of a wall thickness curve is carried out on at least three sections of the wall thickness profile (Para [0036], Ln 7, Fig 2). 
Regarding Claim 15, Pehle (‘1717) discloses all aspects of the claimed invention, as stated above.  Pehle (‘1717) further discloses an evaluation of the wall thickness curve is carried out from several target values (Para [0011], Ln 6-8). 
Regarding Claim 16, Pehle (‘1717) discloses all aspects of the claimed invention, as stated above.  Pehle (‘1717) further discloses the method is combined with a wall thickness control system for automatically controlling wall thicknesses outside of thickened ends (Para [0011], Ln 9-10). 
Regarding Claim 18, Pehle (‘1717) discloses all aspects of the claimed invention, as stated above.  Pehle (‘1717) further discloses a measurement of an incoming shell wall thickness profile is carried out, and wherein the values and the progression of the speed changes over time of the tube end control are adjusted to the measurement of the incoming shell wall thickness (Para [0014], Ln 9-10). 
Examiner notes that the limitation “incoming shell wall thickness profile” has been interpreted to mean the end of the tube first entering the roll, in order to examine the claims and advance prosecution. 
Regarding Claim 20, Pehle (‘1717) discloses all aspects of the claimed invention, as stated above.  Pehle (‘1717) further discloses the method is combined with a wall thickness control system for automatically controlling wall thicknesses outside of thickened ends (Para [0011], Ln 9-10). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12,17 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pehle (‘1717). 
Regarding Claim 12, Pehle (‘1717) discloses all aspects of the claimed invention, as stated above.  Pehle (‘1717) is not explicit to the progression of the speed changes over time is defined by a start time of the speed change and an end time of the speed change, however a skilled Artisan would recognize that a speed change would logically begin with a start of the speed changes and end with the end of the speed change. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for controlling a stretch-reducing mill, as disclosed by Pehle (‘1717), to include a start time of the speed change and an end time of the speed change, defining the progression of the speed changes over time. 
Regarding Claim 17, Pehle (‘1717) discloses all aspects of the claimed invention, as stated above.  Pehle (‘1717) is not explicit to wall thickness curves at ends of the stretched tubes are examined for cyclic patterns and wherein the cyclic patterns are considered in controlling the motors, however as stated above, Pehle (‘1717) discloses controlling the motor speed based on consideration of wall thickness measurements.  Since the tube wall thickness produced by a rolling mill are the result of a rolling, and thus cyclic, manipulation of the tube, the variation in the wall thickness is a direct result of the cyclic manipulation of the tube, by the rolling mill, during the manufacturing process.  Therefore, any motor control resulting from a measure of the wall thickness of a rolled tube in a rolling mill is a control based on consideration of cyclic patterns. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for controlling a stretch-reducing mill, as disclosed by Pehle (‘1717), to include examination of wall thickness curves at ends of the stretched tubes for cyclic patterns and consideration of the cyclic patterns in controlling the motors. 
Regarding Claim 19, Pehle (‘1717) discloses all aspects of the claimed invention, as stated above.  Pehle (‘1717) is not explicit to wall thickness curves at ends of the stretched tubes are examined for cyclic patterns and wherein the cyclic patterns are considered, however as stated above, Pehle (‘1717) discloses controlling the motor speed based on consideration of wall thickness measurements.  Since the tube wall thickness produced by a rolling mill are the result of a rolling, and thus cyclic, manipulation of the tube, the variation in the wall thickness is a direct result of the cyclic manipulation of the tube, by the rolling mill, during the manufacturing process.  Therefore, any motor control resulting from a measure of the wall thickness of a rolled tube in a rolling mill is a control based on consideration of cyclic patterns. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for controlling a stretch-reducing mill, as disclosed by Pehle (‘1717), to include examination of wall thickness curves at ends of the stretched tubes for cyclic patterns and consideration of the cyclic patterns. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pehle (‘1717), in view of Pehle (US 6,526,792), hereinafter Pehle (‘792). 
Regarding Claim 13, Pehle (‘1717) discloses all aspects of the claimed invention, as stated above.  Pehle is not explicit to the progression of the speed changes over time is defined by the start time or the end time and a rate of change. 
Pehle (‘792) teaches a method for controlling a stretch-reducing mill in which tube ends of stretched tubes are optimized (Col 2, Ln 1-7).  Pehle (‘792) further teaches the progression of the speed changes over time is defined by the start time or the end time and a rate of change (as illustrated in Fig 1). 
Examiner notes the slope of the solid line, indicating roll speed, varies as the length of the tube varies (i.e., the amount of the tube at any point in time within the rolling mill), and that the slope of the line may be seen to be positive (and thus varying) as well as constant, between the start and end times, thus defining the progression of the speed changes over time by the start time or the end time and a rate of change. 
Examiner further notes that Pehle (‘792) teaches the motor driven rolls (Col 1, Ln 57-58), and therefore references in the teaching of Pehle (‘792) to the roll speed also apply to the motor speed. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for controlling a stretch-reducing mill, as disclosed by Pehle (‘1717), defining the progression of the speed changes over time by the start time or the end time and a rate of change. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moeltner (US-4323971-A), hereinafter Moeltner.  Moeltner teaches a device and method for controlling a stretch reducing mill. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725